1

2

3

4

5

6                          UNITED STATES DISTRICT COURT
7                               EASTERN DISTRICT OF CALIFORNIA

8

9     JUSTIN ZIEGENMEYER,                                Case No. 1:18-cv-01137-DAD-SKO (PC)
10                       Plaintiff,                      ORDER TO SHOW CAUSE WHY THE
                                                         ACTION SHOULD NOT BE DISMISSED
11            v.                                         FOR PLAINTIFF'S FAILURE TO
                                                         COMPLY WITH THE COURT'S ORDER
12    KOKOR, et al.,
                                                         (Docs. 1, 11)
13                       Defendants.
                                                         TWENTY-ONE (21) DAY DEADLINE
14

15
            Plaintiff, Justin Ziegenmeyer, is a state prisoner proceeding pro se and in forma pauperis
16
     in this civil rights action pursuant to 42 U.S.C. ' 1983. On April 2, 2019, the Court issued an
17
     order finding that Plaintiff failed to state any cognizable claims, dismissing the Complaint, and
18
     granting leave for Plaintiff to file a first amended complaint within twenty-one (21) days. (Doc.
19
     11.) Although more than a month has passed, Plaintiff has failed to file an amended complaint or
20
     otherwise respond to the Court’s screening order.
21
            The Local Rules, corresponding with Fed. R. Civ. P. 11, provide, “[f]ailure of counsel or
22
     of a party to comply with . . . any order of the Court may be grounds for the imposition by the
23
     Court of any and all sanctions . . . within the inherent power of the Court.” Local Rule 110.
24
     “District courts have inherent power to control their dockets,” and in exercising that power, a
25
     court may impose sanctions, including dismissal of an action. Thompson v. Housing Authority of
26
     Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action with prejudice,
27
     based on a party’s failure to prosecute an action or failure to obey a court order, or failure to
28
                                                         1
1    comply with local rules. See, e.g. Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)

2    (dismissal for failure to comply with an order requiring amendment of complaint); Malone v. U.S.

3    Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with a court

4    order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to

5    prosecute and to comply with local rules).

6             Accordingly, Plaintiff is ORDERED to show cause within twenty-one (21) days of the

7    date of service of this order why the action should not be dismissed for his failure to state a claim

8    and to comply with the Court’s order; alternatively, within that same time, Plaintiff may file a

9    first amended complaint or a notice of voluntary dismissal.

10
     IT IS SO ORDERED.
11

12   Dated:     May 14, 2019                                       /s/   Sheila K. Oberto               .
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                        2
